 



Exhibit 10.1
WAIVER AND AMENDMENT No. 2
TO CREDIT AGREEMENT
          WAIVER AND AMENDMENT No. 2, dated as of December 31, 2007 (the
“Amendment”), to the Credit Agreement referred to below by and among The
Talbots, Inc., a corporation duly organized and validly existing under the laws
of the State of Delaware (the “Borrower”), the lenders from time to time party
thereto (each a “Lender” and collectively, the “Lenders”), and Mizuho Corporate
Bank, Ltd., a corporation organized and existing under the laws of Japan
(“Mizuho”), as arranger and administrative agent for the Lenders (in such
capacities, the “Agent”).
          WHEREAS, the Borrower, the Agent and the Lenders are parties to the
Credit Agreement dated as of July 24, 2006 (as amended, restated or otherwise
modified prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have made term loans (collectively, the “Term Loans”) to the
Borrower in the aggregate principal amount of the Total Term Loan Commitment (as
defined in the Credit Agreement) set forth therein;
          WHEREAS, in connection with the restructuring of the Borrower and its
Subsidiaries, the Borrower has requested that the Lenders amend the Credit
Agreement to, among other things, permit the Borrower to transfer certain assets
to The Talbots Group, Limited Partnership (“TGLP”) as more fully described on
Schedule A attached hereto (the “Asset Transfer”); and
          WHEREAS, the Lenders are willing to so amend the Credit Agreement,
subject to the execution and delivery of a guaranty by TGLP, guaranteeing all of
the obligations of the Borrower under the Credit Agreement and the terms and
conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto hereby agree as follows:
          1. Definitions; Amendments.
               (a) Any capitalized term used herein and not defined shall have
the meaning assigned to it in the Credit Agreement.
               (b) Section 1 of the Credit Agreement is hereby amended by adding
the following new definitions in their appropriate alphabetical order to read as
follows:
     “‘Amendment No. 2’ means Waiver and Amendment No. 2 to Credit Agreement
dated as of December 31, 2007, by and among the Borrower, the Lenders and the
Agent.”

 



--------------------------------------------------------------------------------



 



     “‘Amendment No. 2 Effective Date’ means the date on which all of the
conditions precedent to the effectiveness of Amendment No. 2 have been fulfilled
or waived by the Required Lenders.”
     “‘Domestic Subsidiary’ means any Subsidiary incorporated or organized under
the laws of the United States of America, any state thereof, or the District of
Columbia.
     “‘Guarantor’ means (i) TGLP and (ii) each other Person which guarantees all
or any portion of the Obligations.”
     “‘Guaranty’ means (i) the guaranty, dated as of the Amendment No. 2
Effective date, made by the TGLP in favor of the Agent for the benefit of the
Agent and the Lenders and (ii) each other guaranty, in form and substance
satisfactory to the Agent, made by any other Person in favor of the Agent for
its benefit and the benefit of the Lenders .”
     “‘Loan Party’ means the Borrower and any Guarantor.”
     “‘TGLP’ means the Talbots Group, Limited Partnership, a Massachusetts
limited partnership.
               (c) The definition of “Loan Documents” set forth in Section 1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     “‘Loan Documents’ shall mean each of this Credit Agreement, each Note, the
Fee Letter, each Guaranty and each other document, instrument and agreement
executed and delivered pursuant to or in connection herewith or therewith, as
the same may be amended, supplemented or otherwise modified from time to time.”
               (d) The definition of “Material Adverse Effect” set forth in
Section 1 of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
     “‘Material Adverse Effect’ shall mean a material adverse effect on any of
(a) the operations, business, assets, properties, or condition (financial or
otherwise) of the Borrower individually or the Borrower and the other Loan
Parties taken as a whole, (b) the ability of the Borrower individually or the
Borrower and other Loan Parties, taken as a whole, to perform any of their
obligations hereunder, under any Note, the Guaranty or under any other Loan
Document to which any are a party and (c) the legality, validity or
enforceability of this Credit Agreement, the Guaranty any Note or any other Loan
Document.”

-2-



--------------------------------------------------------------------------------



 



               (e) Section 6.1 of the Credit Agreement is hereby amended by
(i) deleting the word “or” at the end of subsection (j), (ii) redesignating
subsection (k) as subsection (l) and (iii) adding the following new subsection
(k) to read as follows:
     “(k) an Event of Default shall have occurred and is continuing under the
Guaranty; or”
          2. Conditions to Effectiveness. This Amendment shall become effective
as of January 4, 2008 (the “Amendment No. 2 Effective Date”), only upon
satisfaction in full, in a manner reasonably satisfactory to the Agent, of the
following conditions precedent:
               (a) The representations and warranties of the Borrower contained
herein, in Section 3 of the Credit Agreement and in each other Loan Document,
certificate or other writing delivered to the Agent or the Lenders pursuant
hereto or thereto on or prior to the Amendment No. 2 Effective Date shall be
true and correct in all material respects on and as of the Amendment No. 2
Effective Date as though made on and as of such date; and no Default or Event of
Default that is not expressly waived by the Agent pursuant to this Amendment
shall have occurred and be continuing on the Amendment No. 2 Effective Date or
would result from this Amendment becoming effective in accordance with its
terms.
               (b) No Material Adverse Effect shall have occurred and be
continuing since November 3, 2007 or would result from the Asset Transfer and
the other transactions contemplated in connection therewith.
               (c) Documents. The Agent shall have received the following, each
in form and substance satisfactory to the Agent:
                    (i) Executed Amendment. This Amendment, duly executed by an
authorized officer of the Borrower, the Agent and the Required Lenders.
                    (ii) Guaranty. The Guaranty, duly executed by TGLP.
                    (iii) Officer’s Certificate. A certificate of an authorized
officer of each Guarantor certifying, among other things, as to (v) the
organizational documents and by-laws of such Guarantor, (w) resolutions of the
board of directors of such authorizing such Guarantor to execute, deliver and
perform the Guaranty, (x) the names and signatures of the officers of such
Guarantor authorized to execute the Guaranty, as applicable; and (y) the absence
of any amendment or modification to any of the attached organizational documents
or by-laws (or the equivalent thereof), if any, of such Guarantor.
                    (iv) Opinion of Counsel to the Loan Parties. A favorable
written opinion of Dewey & LeBoeuf LLP, counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Agent and covering such matters
relating to the Loan Parties, the Guaranty and such other matters reasonably
requested by the Agent.
                    (v) Good Standing. A certificate of the appropriate
official(s) of the state of organization of each Guarantor certifying as of a
recent date not more than 30 days

-3-



--------------------------------------------------------------------------------



 



prior the Amendment No. 2 Effective Date as to the subsistence in good standing
of, and the payment of taxes by, such Guarantor in such states.
                    (vi) Other Items. Such other agreements, instruments,
approvals, opinions and documents as the Agent may reasonably request.
               (d) All legal matters incident to this Amendment shall be
satisfactory to the Agent and its counsel.
          3. Representations and Warranties. The Borrower hereby represents and
warrants to the Agent as follows:
               (a) Representations and Warranties; No Event of Default. The
representations and warranties of the Borrower herein and in Section 3 of the
Credit Agreement and in each other Loan Document, certificate or other writing
delivered to the Agent or the Lenders pursuant hereto or thereto on or prior to
the date hereof are true and correct in all material respects on and as of the
date hereof as though made on and as of such date; and no Default or Event of
Default that is not expressly waived by the Agent pursuant to this Amendment has
occurred and is continuing on the date hereof or would result from this
Amendment becoming effective in accordance with its terms.
               (b) Organization of Borrower. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
               (c) Power and Authority. The Borrower has all requisite corporate
power and authority to carry on its present business, to own its property and
assets and to execute and deliver this Amendment, and perform it obligations
under this Amendment, the Credit Agreement, as amended by this Amendment, and
each other Loan Document to which it is a party. The Borrower is duly qualified
or licensed as a foreign corporation authorized to conduct its activities and is
in good standing in all jurisdictions in which the character of the properties
owned or leased by it or the nature of the activities conducted makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not be reasonably likely to result in a Material
Adverse Effect.
               (d) Authorization of Borrowing. All appropriate and necessary
corporate, shareholder and other actions and approvals have been taken or
obtained by the Borrower to authorize the execution and delivery of this
Amendment and to authorize the performance and observance of the terms of this
Amendment, the Credit Agreement, as amended hereby, and other Loan Documents.
               (e) Agreement Binding; No Conflicts. Each of this Amendment, the
Credit Agreement, as amended hereby, and each other Loan Document constitutes
the legal, valid and binding obligations of the Borrower or its Subsidiaries, as
the case may be, enforceable against the Borrower or such Subsidiaries in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting enforcement of creditors’ rights generally, and by general principles
of equity (regardless of whether enforcement is considered in a proceeding at
law or equity).

-4-



--------------------------------------------------------------------------------



 



               (f) No Conflicts. The execution and delivery of this Amendment
and the performance of this Amendment, the Credit Agreement, as amended hereby,
and each other Loan Document which the Borrower and its Subsidiaries are parties
will not (i) violate or conflict with (A) any provisions of law or any order,
rule, directive or regulation of any court or other Governmental Authority,
(B) the charter, by-laws or other organizational documents of the Borrower or
such Subsidiary or (C) except as would not be reasonably likely to result in a
Material Adverse Effect, any agreement, document or instrument to which the
Borrower or any such Subsidiary is a party or by which its respective assets or
properties are bound, (ii) except as would not be reasonably likely to result in
a Material Adverse Effect, constitute a default or an event or circumstance that
with the giving of notice or the passing of time, or both, would constitute a
default under any such agreement, document or instrument, (iii) except as would
not be reasonably likely to result in a Material Adverse Effect, result in the
creation or imposition of any Lien, charge or encumbrance of any nature
whatsoever upon any assets or properties of the Borrower or any such Subsidiary,
or (iv) except as would not be reasonably likely to result in a Material Adverse
Effect, result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
respective operations or any of its properties.
               (g) Compliance with Law. There does not exist any conflict with,
or violation, or breach of, any law or any regulation, order, writ, injunction
or decree of any court or governmental instrumentality, which conflict,
violation or breach could reasonably be expected to result in a Material Adverse
Effect.
          4. Indemnity and Expenses.
               (a) The Borrower hereby agrees to indemnify the Agent, the
Lenders and their respective employees, agents, members and affiliates from and
against any and all claims, losses and liabilities growing out of or resulting
from this Amendment; provided, however, that the Borrower shall not have any
obligation to any Person under this subsection (a) for any such claims, losses
or liabilities caused by the gross negligence or willful misconduct of such
Person, as determined by a final nonappealable judgment of a court of competent
jurisdiction.
               (b) The Borrower hereby agrees to pay to the Agent upon demand
the amount of any and all reasonable costs and expenses, including the
reasonable fees, disbursements and other client charges of the Agent’s counsel,
which the Agent may incur in connection with this Amendment.
          5. Continued Effectiveness of Credit Agreement. The Borrower hereby
confirms and agrees that each Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the Amendment No. 2 Effective Date all
references in any such Loan Document to “the Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment. Except
as expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment or waiver of any right, power or
remedy of the Agent or the Lenders

-5-



--------------------------------------------------------------------------------



 



under the Credit Agreement or any other Loan Document, nor constitute an
amendment or waiver of any provision of the Credit Agreement or any other Loan
Document.
          6. Waiver and Consent.
               (a) Pursuant to the request of the Borrower, but subject to
satisfaction of the conditions set forth in Section 2 above, and in reliance
upon the representations and warranties of the Borrower set forth herein and in
the Credit Agreement, the Required Lenders hereby waive any Event of Default
arising under Section 6.1(c) of the Credit Agreement as a result of the
Borrower’s non-compliance with Section 4.1(w) of the Credit Agreement as a
result of the Asset Transfer, provided that the Borrower shall have consummated
the Asset Transfer on or before last day of the Borrower’s first fiscal quarter
of 2008.
               (b) The Required Lenders’ consent and waiver of any Event of
Default relating to the events set forth in paragraph (a) above (i) shall be
effective only in this specific instance and for the specific purposes set forth
herein, and (ii) does not allow for any other or further departure from the
terms and conditions of the Credit Agreement or any other Loan Documents, which
terms and conditions shall continue in full force and effect.
          7. Miscellaneous.
               (a) This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.
               (b) Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
               (c) This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
               (d) The Borrower hereby acknowledges and agrees that this
Amendment constitutes a “Loan Document” under the Credit Agreement.

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first above written.

            THE TALBOTS, INC.
      By:   /s/ Edward L. Larsen         Name:   Edward L. Larsen        
Title:   Senior Vice President, Finance
Chief Financial Officer and
Treasurer   

             
 
Signed in:   Hingham, MA    
 
           

            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Keiji Takada         Name:   Keiji Takada         Title:  
Deputy General Manager   

             
 
Signed in:   New York, NY    
 
           





--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Masahiko Ohara         Name:   Masahiko Ohara         Title:  
Senior Vice President   

             
 
  Signed in:        
 
     
 
   

            THE NORINCHUKIN BANK
      By:   /s/ Kaoru Yamada         Name:   Kaoru Yamada         Title:   Joint
General Manager   

             
 
  Signed in:   New York    
 
     
 
   

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Ryoichi Shinke         Name:   Ryoichi Shinke         Title:  
Senior Vice President and
Manager   

             
 
  Signed in:   New York Branch    
 
           

            JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:      

             
 
  Signed in:        
 
           

-8-



--------------------------------------------------------------------------------



 



            SHINSEI BANK LIMITED
      By:           Name:           Title:           Signed in:              

            MITSUBISHI UFJ TRUST

AND BANKING CORPORATION
      By:   /s/ Tatsuhisa Teshima         Name:   Tatsuhisa Teshima        
Title:   Deputy General Manager        Signed in: New York            

            THE CHUO MITSUI TRUST AND
BANKING COMPANY, LIMITED
      By:   /s/         Name:           Title:           Signed in:            
 

            THE SHIZUOKA BANK, LTD.
      By:   /s/ Masahiko Nagakura         Name:   Masahiko Nagakura        
Title:   General Manager of the Los
Angeles Branch        Signed in: Los Angeles U.S.A.            

-9-



--------------------------------------------------------------------------------



 



            THE CHIBA BANK LIMITED
      By:   /s/ Morio Tsumita         Name:   Morio Tsumita         Title:  
General Manager        Signed in: New York            

            BANK OF AMERICA, N.A.
      By:   /s/ Kevin M. Behan         Name:   Kevin M. Behan         Title:  
SVP        Signed in:              

            SHINKIN CENTRAL BANK
      By:           Name:           Title:           Signed in:              

            THE HACHIJUNI BANK, LTD.
      By:   /s/         Name:           Title:           Signed in: Tokyo      
     

-10-



--------------------------------------------------------------------------------



 



            THE HIROSHIMA BANK, LTD.
      By:   /s/         Name:           Title:           Signed in:            
 

            THE BANK OF YOKOHAMA, LTD.
      By:   /s/         Name:           Title:           Signed in:            
 

            THE BANK OF IWATE, LTD.
      By:   /s/         Name:           Title:           Signed in: Tokyo      
     

-11-



--------------------------------------------------------------------------------



 



Schedule A
The assets and liabilities of The Classics, Chicago, Inc. will be merged into
The J. Jill Group, Inc., with The J. Jill Group, Inc. as the survivor. The J.
Jill Group, Inc. will later be merged into the newly formed The Talbots Group
Limited Partnership.
Significant assets being transferred include:

  •   The Talbots, Inc tradenames and trademarks, with a book value of
approximately $76 million;     •   Other assets of The Classics Chicago,
including cash, intercompany receivables, and deferred tax assets; and     •  
Liabilities, including taxes payable and deferred tax balances.

The Talbots, Inc. will transfer certain of its assets and liabilities to The
Talbots Group Limited Partnership. Significant assets being transferred include
the following:

  •   The Company’s Hingham, Massachusetts Corporate Office: land, building,
improvements, furnishings and software utilized by the Company’s merchandising
and shared services functions;     •   The Company’s New York Product
Development Office: leasehold improvements and furnishings utilized by the
Company’s product development function;     •   Certain assets and liabilities
related to the Hingham, Massachusetts Corporate Office and the Company’s New
York Product Develop Office, allocable to the merchandising and shared services
employee populations;     •   The Goodwill currently ascribed to The Talbots,
Inc.; and     •   Liabilities allocable to the Company’s Hingham, Massachusetts
Corporate Office and the Company’s New York Product Development Office.

-12-